DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                        ALVIN D. CLAYTON,

                             Appellant,

                                 v.

                        STATE OF FLORIDA,

                              Appellee.


                            No. 2D21-547



                        September 17, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Polk County; Donald G. Jacobsen, Judge.

Alvin D. Clayton, pro se.



PER CURIAM.

     Affirmed.

CASANUEVA, KHOUZAM, and ATKINSON, JJ., Concur.